Petition for Writ of
Mandamus Dismissed and Memorandum Opinion filed September 8, 2011.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-11-00681-CV
____________
 
IN RE LEXINGTON INSURANCE COMPANY, Relator
 
 

 
Original Proceeding
Writ of Mandamus
133rd District Court
Harris County, Texas
Trial Court Cause No. 2009-22372
 

 
M E M O R
A N D U M  O P I N I O N
            On August 11, 2011, relator, Lexington Insurance Company,
filed a petition for writ of mandamus in this court.  See Tex. Gov=t Code ' 22.221.  Relator asked this court to
order the Honorable Jaclanel McFarland, presiding Judge of the 133rd District
Court of Harris County, Texas, to set aside her order signed June 13, 2011,
granting the real parties in interests’ motion to compel production of
discovery.  Relator also filed an emergency motion asking that we stay the
trial court’s order.  See Tex. R. App. P. 52.10(a).
            In its petition, relator asserts that it filed a motion for
reconsideration of the June 13, 2011, order compelling discovery, asserting
that (1) compliance would impose an undue burden, (2) materials sought were
irrelevant, and (3) materials were confidential and protected by multiple
privileges.  At the time the petition was filed, no ruling on the motion to
reconsider had issued.  
            On August 12, 2011, this court granted relator’s motion to
stay discovery pending consideration of its petition.  This court also ordered
the proceeding abated until respondent ruled on relator’s motion to
reconsider.  On August 25, 2011, the real parties in interest, JAW The Lake, L.L.C., JAW Timberwalk, L.L.C., JAW
Scarsdale Park, L.L.C., JAW Boardwalk of Baytown, L.L.C., and JAW Chateau
Creole, L.L.C., filed an advisory with this court, which included a copy of the
trial court’s order signed August 16, 2011, granting relator’s motion to
reconsider in part and vacating the June 13, 2011, order that is the subject of
relator’s petition for writ of mandamus.
            Accordingly, because the order that is the
subject of this proceeding has been vacated, the original proceeding has been
rendered moot.  We order the proceeding reinstated and the petition for writ of mandamus
dismissed.  This court’s stay order issued August 12, 2011, is vacated.
 
                                                            PER
CURIAM
 
Panel
consists of Chief Justice Hedges and Justices Seymore and Boyce.